     Case 4:21-cv-00859 Document 25 Filed on 08/20/21 in TXSD Page 1 of 2




UNITED STATES DISTRICT COURT                             SOUTHERN DISTRICT OF TEXAS

DISH Network L.L.C.,                        §
                                            §
               Plaintiff,                   §
                                            §
versus                                      §                  Civil Action H-21-859
                                            §
Dinesh Vigneswaran, et al.,                 §
                                            §
               Defendants.                  §


               Plaintiff DISH Network L.L.C.’s Certificate of Service
                      of Complaint on Defendant ChitramTV

         The undersigned certifies that on August 20, 2021, copies of the summons (Dkt.

24), Plaintiff’s complaint (Dkt. 1), order for conference (Dkt. 6), and order resetting

conference (Dkt. 16) were emailed to Defendant ChitramTV at support@chitram.tv and

liudmila.ador@googlemail.com. Attached as Exhibit 1 is a true and correct copy of the email

sent to ChitramTV.

         ChitramTV has been properly served in accordance with the Court’s order of

August 16, 2021 (Dkt. 21), authorizing service by email.


Dated: August 20, 2021                          Respectfully submitted,

                                                HAGAN NOLL & BOYLE LLC

                                                By: /s/ Stephen M. Ferguson
                                                Stephen M. Ferguson (attorney-in-charge)
                                                Texas Bar No. 24035248
                                                Southern District of Texas Bar No. 614706
                                                Two Memorial City Plaza
                                                820 Gessner, Suite 940
                                                Houston, Texas 77024
                                                Telephone: (713) 343-0478
                                                Facsimile: (713) 758-0146
Case 4:21-cv-00859 Document 25 Filed on 08/20/21 in TXSD Page 2 of 2




                                     Joseph H. Boyle (of counsel)
                                     Texas Bar No. 24031757
                                     Southern District of Texas Bar No. 30740

                                     Counsel for Plaintiff DISH Network L.L.C.




                                 2
